[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]                         MEMORANDUM OF DECISION
1. On August 15, 1999, and for all times mentioned herein, the defendant, James Denmark, resided at 223 Bradley Street in Bristol, Connecticut and was the owner of a shepard/collie mixed dog.
2. For all times mentioned herein, plaintiff, Angel Baixuali, is the father and next best friend of plaintiff, Frank Baixuali, PPA, age six.
3. On said date the plaintiff, Frank Baixuali, PPA, was a six-year-old child riding his bike on Bradley Street in Bristol, Connecticut, when suddenly and without warning the dog that was owned by the defendant ran after the plaintiff and viciously attacked him, thereby causing him to sustain the following injuries:
  a. As a direct result of the attack, the plaintiff sustained a dog bite wound to his left leg;
  b. As a direct result of the attack, the plaintiff suffered permanent scarring.
4. As a result of the attack, the plaintiff has spent and will be obliged in the future to expend sums of money for hospital and medical care, X rays, therapies, medications, prescriptions, apparatus and the like in an effort to effect a cure.
5. As a further result of the attack, the plaintiff suffers from the fear of other dogs and a fear of being bitten in the future.
6. At the time of the attack and the resulting injuries, the plaintiff was not committing a trespass or a tort or teasing, tormenting or abusing the dog.
The defendant has defaulted of appearance. CT Page 1466
The court finds the defendant is not now or has he been in the last thirty days in the military service of the United States.
The court finds for the plaintiff in the amount of $420.17 as economic damages and $4000 for pain and suffering and scarring.
Judgment for plaintiff in the amount of $4,420.17.
Kocay, J. CT Page 1467